Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on November 19, 2021. Claims 1-20 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority for Application CN-2017104486667, filed on 14 June 2017.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statements (IDS) file on 11/19/2019; 8/18/2010; 11/14/2020; and 3/16/2021 have been considered by the Examiner.
Claim Rejections – 35 U.S.C.  § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
      Claims 10-18 are directed to a navigation device apparatus.  Yet the body of these claims recite a method without referencing the apparatus.  These claims are indefinite because it is difficult to determine the metes and bound of the claimed invention. For example, when does infringement occur when one acquires the apparatus or when one performs the steps? See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011); and, Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
        Claims 19-20 are directed to a storage medium for storing instructions to provide navigational services when executed by a processor.  Yet the body of these claims recite a method without referencing the processor or execution thereof.  It is not clear from these claims whether the claim is infringed when the storage medium is created, or when the medium is put to the specified use.
Claim Rejections – 35 U.S.C.  § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-13, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGavran et al (US-20140279723-A1) (“McGavran”).
      As per Claim 1, McGavran discloses a method for navigation using an electronic device (Figure 7):
acquiring a message record (McGavran see at least Para. [0085] which discloses in “parsing emails and messages to identify possible destination locations”.); 
 analyzing the message record to obtain a starting location and a destination location (McGavran see at least Para. [0103] “starting locations (or current locations) and destination locations”.); 
 performing route planning based on the starting location and the destination location through N map applications installed in the electronic device to obtain M routes, wherein N is a positive integer, and M is a positive integer not less than N (McGavran see at least Para. [0028] which discloses “the external routing service can generate the route for each generated set of associated records.”); and
 selecting a target route from the M routes (McGavran see at least Para. [0035] which discloses “UI affordance (e.g., a selectable item) 245 for initiating a vehicle navigation presentation so that the map application can provide turn-by-turn navigation instructions”.)  
As per Claim 2, McGavran discloses a method for navigating, which comprises: 
extracting A location names from the message record, wherein A is an integer greater than or equal to 2 (McGavran see at least Para. [0078] which discloses “parser identifies and extracts new address locations in recent e-mails and/or messages sent to the user”); and
 determining the starting location and the destination location in combination with the context of the message record in which each of the A location names is located (McGavran see at least Para. [0103] which discloses “the map service with starting locations (or current locations) and destination locations for a route calculation.”).  
 As per Claim 3, McGavran discloses a method for navigating, which comprises: 
screening the A location names to obtain B location names, wherein the B location names are phrased with keywords suggesting a moving direction, and B is an integer less than N and not less than 2 (McGavran see at Para. [0073] which discloses “a number of motion records specifying rate of travel (e.g., between the locations)” and Para. [0071] which discloses refreshing the “prediction processes more frequently upon detection that the device is traveling along a road or at a speed above a particular threshold generally associated with motor vehicles (e.g., 20 mph, 30 mph, etc.).”); 
 performing semantic analysis on the B location names in combination with the context of the message record in which each of the B location names is located, determining a first probability value of each of the B location names being the starting location and a second probability value of each of the B location names being the destination location, such that obtaining B first probability values and B second probability values (McGavran discloses at Para. [0027] machine learning to predict location names which the examiner equates to be sematic analysis.  Further, McGavran see at least Para. [0067] discloses formulating “predictions about current or future destinations and/or routes to such destinations for the device's user” and 
 selecting a maximum first probability value and a maximum second probability value from the B first probability values and the B second probability values, and setting a location name corresponding to the maximum first probability value as the starting location and a location name corresponding to the maximum second probability value as the destination location (McGavran see at least Para. [0050 ] discloses the using of  “the prediction engine sends a list of possible destinations and their probabilities to the map application (e.g., a particular number of destinations, or all destinations above a particular probability) on a regular basis” and using of the electronic device having an  “address parser 845 [that]  also examines the ticket book, reminder, and calendar databases of the device to identify and extract new addresses to include in the destination data storage of the device”. ).  
 As per Claim 4, McGavran discloses a method for navigating, which comprises:
acquiring N groups of data showing usage habits and user travel data corresponding to the N map applications (McGavran see at least Para. [0026] which discloses “machine-learning engine is used by additional modules of the route prediction engine, including a predicted destination generator and a predicted route generator”, which is consistent with usage habits as defined in applicant’s disclosure at Para. [0023].); 
 evaluating each of the M routes according to the N groups of data showing usage habits and user travel data to obtain M evaluation values (McGavran see at least Para. [0028] 
 selecting a maximum evaluation value from the M evaluation values, and taking a route corresponding to the maximum evaluation value as the target route (McGavran see at least Para. [0040] which discloses “the prediction engine ranks each predicted destination or route based on a factor that quantifies the likelihood that they are the actual destination or route.”)
As per Claim 7, McGavran discloses a method for navigating, further comprising: invoking a map application corresponding to the target route, and displaying the target route on a display interface of the electronic device (McGavran see at least Para. [0030] which discloses “the mobile device executes this application and displays its output on its display screen when the user has the map application operating in the foreground.”).  
As per Claim 8, McGavran discloses a method for navigating, wherein the message record comprises message records within a preset time period, and the message record comprises at least one of a text message record, a voice record or a chat record (McGavran see at least Para. [0025] which discloses “route prediction engine 105 can use to augment the set of possible destinations for the device. Examples of such additional locations include addresses extracted from recent electronic messages (e.g., e-mails or text messages), locations of calendared events, locations of future events for which the device has stored electronic tickets, etc.”).  
As per Claim 9, McGavran discloses a method for navigating, further comprising: 
acquiring a confirmation instruction input by a user to confirm the starting location and the destination location (McGavran see at least Para. [0035] which discloses “this part also 
 executing the performing route planning based on the starting location and the destination location through N map applications installed in the electronic device to obtain M routes in response to the starting location and the destination location being confirmed to be correct, wherein N is a positive integer, and M is a positive integer not less than N (McGavran see at least Para. [0003] which discloses “a mobile device with a novel route prediction engine that (1) can formulate predictions about current or future destinations and/or routes to such destinations for the device's user, and (2) can relay information to the user about these predictions.”); and
 inputting a correct starting location and a correct destination location by the user for route planning in response to the starting location and the destination location being confirmed to be incorrect ( McGavran see at least Para. [0048] which discloses “the map application display a "recents" window 535 that opens when the search field 540 is selected. This window is meant to provide suggestions for possible destinations to a user. When the map application does not have a predicted destination, the recents window displays initially pre-specified destinations, such as the user's home and the user's work, as shown in the first stage 505. This stage corresponds to a start of a trip 520.”).  
   As per Claim 10, McGavran discloses a navigation device (Figure 7) having non-transitory memory stores with a plurality of instructions (Para. [0084]) for:
     acquiring a message record (McGavran see at least Para. [0085] which discloses in “parsing emails and messages to identify possible destination locations”.); 
analyzing the message record to obtain a starting location and a destination location (McGavran see at least Para. [0103] “starting locations (or current locations) and destination locations”.); 
 performing route planning based on the starting location and the destination location through N map applications installed to obtain M routes, wherein N is a positive integer, and M is a positive integer not less than N (McGavran see at least Para. [0028] which discloses “the external routing service can generate the route for each generated set of associated records.”); and
 selecting a target route from the M routes (McGavran see at least Para. [0035] which discloses “UI affordance (e.g., a selectable item) 245 for initiating a vehicle navigation presentation so that the map application can provide turn-by-turn navigation instructions”.).
As per Claim 11, McGavran discloses a navigation device (Figure 7) having non-transitory memory stores with a plurality of instructions (Para. [0084]) for:
 extracting A location names from the message record, wherein A is an integer greater than or equal to 2 (McGavran see at least Para. [0078] which discloses “parser identifies and extracts new address locations in recent e-mails and/or messages sent to the user”); and
determining the starting location and the destination location in combination with the context of the message record in which each of the A location names is located (McGavran see at least Para. [0103] which discloses “the map service with starting locations (or current locations) and destination locations for a route calculation.”).  
As per Claim 12, McGavran discloses a navigation device (Figure 7) having non-transitory memory stores with a plurality of instructions (Para. [0084]) for:
screening the A location names to obtain B location names, wherein the B location names are phrased with keywords suggesting a moving direction, and B is an integer less than N and not less than 2 (McGavran see at Para. [0073] which discloses “a number of motion records specifying rate of travel (e.g., between the locations)” and Para. [0071] which discloses refreshing the “prediction processes more frequently upon detection that the device is traveling along a road or at a speed above a particular threshold generally associated with motor vehicles (e.g., 20 mph, 30 mph, etc.).”);
 performing semantic analysis on the B location names in combination with the context of the message record in which each of the B location names is located, determining a first probability value of each of the B location names being the starting location and a second probability value of each of B location name being a destination location, and obtaining B first probability values and B second probability values (McGavran discloses at Para. [0027] machine learning to predict location names which the examiner equates to be sematic analysis.  Further, McGavran see at least Para. [0067] discloses formulating “predictions about current or future destinations and/or routes to such destinations for the device's user” and possible future destinations at Para. [0050] when McGavran discloses that “the prediction engine sends a list of possible destinations and their probabilities to the map application (e.g., a particular number of destinations, or all destinations above a particular probability) on a regular basis”.); and
selecting a maximum first probability value and a maximum second probability value from the B first probability values and the B second probability values, and setting a location name corresponding to the maximum first probability value as the starting location and a location name corresponding to the maximum second probability value as the destination location (McGavran see at least Para. [0050 ] discloses the using of  “the 
As per Claim 13, McGavran discloses a navigation device (Figure 7) having non-transitory memory stores with a plurality of instructions (Para. [0084]) for:
acquiring N groups of data showing usage habits and user travel data corresponding to the N map applications (McGavran see at least Para. [0026] which discloses “machine-learning engine is used by additional modules of the route prediction engine, including a predicted destination generator and a predicted route generator”, which is consistent with usage habits as defined in applicant’s disclosure at Para. [0023].); 
 evaluating each of the M routes according to the N groups of data showing usage habits and the user travel data to obtain M evaluation values (McGavran see at least Para. [0028] which discloses using the data to “stitch together previously unrelated destination, location, and motion records into contiguous sets that specify potential routes.”); and
selecting a maximum evaluation value from the M evaluation values, and taking a route corresponding to the maximum evaluation value as the target route (McGavran see at least Para. [0040] which discloses “the prediction engine ranks each predicted destination or route based on a factor that quantifies the likelihood that they are the actual destination or route.”).  
As per Claim 16, McGavran discloses a navigation device (Figure 7) having non-transitory memory stores with a plurality of instructions (Para. [0084]) for:
invoking a map application corresponding to the target route, and displaying the target route on a display interface of the navigation device (McGavran see at least Para. [0030] which discloses “the mobile device executes this application and displays its output on its display screen when the user has the map application operating in the foreground.”).  
As per Claim 17, McGavran discloses a navigation device (Figure 7) having non-transitory memory stores with a plurality of instructions (Para. [0084]) wherein the message record comprises message records within a preset time period, and the message record comprises at least one of a text message record, a voice record or a chat record (McGavran see at least Para.[0025] which discloses “route prediction engine 105 can use to augment the set of possible destinations for the device. Examples of such additional locations include addresses extracted from recent electronic messages (e.g., e-mails or text messages), locations of calendared events, locations of future events for which the device has stored electronic tickets, etc.”).  
As per Claim 18, McGavran discloses a navigation device (Figure 7) having non-transitory memory stores with a plurality of instructions (Para. [0084]) further comprising:
 acquiring a confirmation instruction input by a user to confirm the starting location and the destination location (McGavran see at least Para. [0035] which discloses “this part also displays a UI affordance (e.g., a selectable item) 245 for initiating a vehicle navigation presentation so that the map application can provide turn-by-turn navigation instructions.”); 
 executing the performing route planning based on the starting location and the destination location through N map applications installed in the navigation device to obtain M routes in response to the starting location and the destination location being confirmed to be correct, wherein N is a positive integer, and M is a positive integer not less than N (McGavran see at least Para. [0003] which discloses “a mobile device with a novel route 
 inputting a correct starting location and a correct destination location by the user for route planning in response to the starting location and the destination location being confirmed to be incorrect (McGavran see at least Para. [0048] which discloses “the map application display a "recents" window 535 that opens when the search field 540 is selected. This window is meant to provide suggestions for possible destinations to a user. When the map application does not have a predicted destination, the recents window displays initially pre-specified destinations, such as the user's home and the user's work, as shown in the first stage 505. This stage corresponds to a start of a trip 520.”).  
As per Claim 19, McGavran discloses a non-transitory storage medium (Para. [0084]), for storing a plurality of instructions which are able to be executed by a processor (Figure 7) to perform a method for navigation:
 acquiring a message record (McGavran see at least Para. [0085] which discloses in “parsing emails and messages to identify possible destination locations”.); 
 analyzing the message record to obtain a starting location and a destination location (McGavran see at least Para. [0103] “starting locations (or current locations) and destination locations”.); 
 performing route planning based on the starting location and the destination location through N map applications installed in an electronic device to obtain M routes, wherein N is a positive integer, and M is a positive integer not less than N (McGavran see at least Para. 
 selecting a target route from the M routes (McGavran see at least Para. [0035] which discloses “UI affordance (e.g., a selectable item) 245 for initiating a vehicle navigation presentation so that the map application can provide turn-by-turn navigation instructions”.).  
As per Claim 20, McGavran discloses a non-transitory storage medium (Para. [0084]), for storing a plurality of instructions which are able to be executed by a processor (Figure 7) to perform a method for navigation:
extracting A location names from the message record, wherein A is an integer greater than or equal to 2 (McGavran see at least Para. [0078] which discloses “parser identifies and extracts new address locations in recent e-mails and/or messages sent to the user”); and   
determining the starting location and the destination location in combination with the context of the message record in which each of the A location names is located (McGavran see at least Para. [0103] which discloses “the map service with starting locations (or current locations) and destination locations for a route calculation.”).

Claim Rejections – 35 U.S.C.  § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over McGavran as applied to claim 1 above, and further in view of Kennewick et al (US-20090150156-A1) (“Kennewick”).
      As per Claim 5, McGavran does not explicitly disclose weighting factors to rank possible best routes. Kennewick in the same field endeavor discloses a navigation service that uses “dynamic awareness of context, available sources of information, domain knowledge, user behavior and preferences”. See, at least the Abstract. In particular, Kennewick discloses determining a first weight value of each of the M routes according to the N groups of usage habit data to obtain M first weight values (Kennewick see at least Para. [0088] which discloses “list of possible destinations may be post-processed in an operation 530 in order to assign weights or ranks to one or more of the entries in the N-best list” and Para.[0035] "making use of context, prior information, domain knowledge, short and long-term shared knowledge".) ; 
determining a second weight value of each of the M routes according to the user travel data to obtain M second weight values (Kennewick see at least Para.[0089] which discloses “a highest ranked destination in the weighted list does not exceed a minimal confidence level needed to identify a destination”.); and  determining a selection probability of each of the M routes according to the M first weight values and the M second weight values to obtain the M evaluation values (Kennewick see at least Para. [0053] which discloses “inferencing mechanisms to generate probable interpretations of utterances in the environment (e.g., phonetic fuzzy matching, inductive logic, Bayesian probability analysis, monotonic or non-monotonic reasoning, etc.)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the dynamic awareness of context to the predictive routing engine of McGavran to better formulate predictions about current or future destinations and/or routes to such destinations for the device's user. The motivation would be that adding awareness of context would "create a more complete set of possible destinations for a particular time interval on a particular day".  McGavran at Para. [0027].
As per claim 6, Kennewick discloses wherein usage habits comprises the number of times of activating each map application, time spent on each map application, or preferred navigation modes of each map application (Kennewick see at least Para. [0049] which discloses adaption “through ongoing use of short-term shared knowledge 270 and long-term shared knowledge 275 about a user's behavior, preferences, or other characteristics.”).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over McGavran as applied to claim 10 above, and further in view of Kennewick et al (US-20090150156-A1) (“Kennewick”).
As per Claim 14, McGavran does not explicitly disclose weighting factors to rank possible best routes. Kennewick in the same field endeavor discloses a navigation service that uses “dynamic awareness of context, available sources of information, domain knowledge, user determining a first weight value of each of the M routes according to the N groups of usage habit data to obtain M first weight values (Kennewick see at least Para. [0088] which discloses “list of possible destinations may be post-processed in an operation 530 in order to assign weights or ranks to one or more of the entries in the N-best list” and Para.[0035] "making use of context, prior information, domain knowledge, short and long-term shared knowledge".) ; 
determining a second weight value of each of the M routes according to the user travel data to obtain M second weight values (Kennewick see at least Para.[0089] which discloses “a highest ranked destination in the weighted list does not exceed a minimal confidence level needed to identify a destination”.); and  determining a selection probability of each of the M routes according to the M first weight values and the M second weight values to obtain the M evaluation values (Kennewick see at least Para. [0053] which discloses “inferencing mechanisms to generate probable interpretations of utterances in the environment (e.g., phonetic fuzzy matching, inductive logic, Bayesian probability analysis, monotonic or non-monotonic reasoning, etc.)”).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to include the dynamic awareness of context to the predictive routing engine of McGavran to better formulate predictions about current or future destinations and/or routes to such destinations for the device's user. The motivation would be that adding awareness of context would "create a more complete set of possible destinations for a particular time interval on a particular day".  McGavran at Para. [0027].
As per claim 15, Kennewick discloses wherein usage habits comprises number of times of activating each map application, time spent on each map application, or preferred navigation modes of each map application (Kennewick see at least Para. [0049] which discloses adaption “through ongoing use of short-term shared knowledge 270 and long-term shared knowledge 275 about a user's behavior, preferences, or other characteristics.”).    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920.  The examiner can normally be reached on 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Ellis B. Ramirez/


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661